DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-28, 31, 33, 36, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,187,315 (Clauson) in view of U.S. Patent Application Publication No. 2010/0292540 (Hess).
Regarding claim 21, Clauson discloses a tissue retraction device, comprising: a deformable (see col.  4, lines 42-46 and col. 6, lines 19-53) retraction strip body (2) configured for attachment to tissue to be dissected and removed from a patient (see col. 4, lines 29-32; body 2 has barbs 10 for attaching the body 2 to tissue), the retraction strip body including: first and second end portions (see marked-up Fig. 3 below) lateral spaced apart; a wire (see marked-up Fig 3 below) extending between the first and second end portions, wherein the retraction strip body is configured to be deformed to and retained in: a first condition, wherein the retraction strip body defines a first radius of curvature between the first and second end portions and is configured to engage tissue (see col. 2, lines 2-3 and col. 6, lines 16-53, strip body 2 can be positioned in an expanded, arc-shaped state; the strip body engage tissue via tissue engagement members 10 while in the expanded state); and a second condition, wherein the retraction strip body defines a second radius of curvature between the first and second end portions and during use is configured to apply a tensile force on the tissue to retract the tissue as the tissue is dissected (see col. 2, lines 2-3 and col. 6, lines 16-53, strip body 2 can assume a low-profile, non-expanded, arc-shaped state with a different radius of curvature than in the expanded state; the strip body may apply a tensile retracting force on a tissue via engagement of tissue in the expanded state and deforming the strip body to the non-expanded state such that the tissue engagement members pull on the engaged tissue), wherein the retraction strip body and dissected tissue attached to the retraction strip body are configured to be removed endoscopically from the patient (body 2 is flexible and can assume a low-profile, non-expanded shape for placement in an endoscope, see col. 2, lines 14-16); a first tissue engagement member (10) attached to the first end portion of the retraction strip body; and a second tissue engagement member (10) attached to the second end portion of the retraction strip body.

    PNG
    media_image1.png
    419
    921
    media_image1.png
    Greyscale

Regarding intended use recitations in claim 21 (“configured for attachment to tissue to be dissected and removed from a patient”; “configured during use to apply a tensile force on the tissue to retract the tissue as the tissue is dissected, wherein the retraction strip body and dissected tissue attached to the retraction strip body are configured to be removed endoscopically from the patient”), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Clauson fails to disclose the first and second tissue engagement members each comprising a clip for securing respective end portions to the tissue.  However, Clauson discloses that its engagement members assist in anchoring the device to tissue to keep the device in place (see col. 6, lines 47-53), and Hess discloses a tissue retraction device (40) that uses tissue engagement members (460) in the form of clips (see paragraph [0025]) to assist in anchoring the device to tissue (see paragraph [0013]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tissue engagement members of Clauson to substitute clips for barbs as suggested by Hess as Clauson suggests the tissue engagement members assist in anchoring the device to tissue (see col. 6, lines 47-53) and Hess suggests using clips as tissue engagement members that can assist in anchoring a device to tissue (see paragraph [0013]).  Such a modification merely involves a simple substitution of one known tissue engagement member for another known tissue engagement member with the predictable result of assisting in anchoring the device to tissue.  
Regarding claim 31, Clauson discloses a tissue retraction device, comprising: a deformable (see col.  4, lines 42-46 and col. 6, lines 19-53) retraction strip body (2) configured for attachment to tissue to be dissected and removed from a patient (see col. 4, lines 29-32; body 2 has barbs 10 for attaching the body 2 to tissue), the retraction strip body including: first and second end portions (see marked-up Fig. 3 above) laterally spaced apart; a wire (see marked-up Fig 3 above) extending between the first and second end portions (see marked-up Fig. 3 above), the retraction strip body configured to move between: a first condition, wherein the retraction strip body defines a first radius of curvature between the first and second end portions (see col. 2, lines 2-3 and col. 6, lines 16-53, strip body 2 can be positioned in an expanded, arc-shaped state; the strip body engage tissue via tissue engagement members 10 while in the expanded state); and a second condition, wherein the retraction strip body defines a second radius of curvature between the first and second end portions and is configured during use to apply a tensile force on the tissue to retract the tissue as the tissue is dissected (see col. 2, lines 2-3 and col. 6, lines 16-53, strip body 2 can assume a low-profile, non-expanded, arc-shaped state with a different radius of curvature than in the expanded state; the strip body may apply a tensile retracting force on a tissue via engagement of tissue in the expanded state and deforming the strip body to the non-expanded state such that the tissue engagement members pull on the engaged tissue), wherein the retraction strip body and dissected tissue attached to the retraction strip body are configured to be removed from the patient (body 2 is flexible and can assume a low-profile, non-expanded shape for placement in an endoscope, see col. 2, lines 14-16); a first tissue engagement member (10) disposed at the first end portion of the retraction strip body; and a second tissue engagement member (10) disposed at the second end portion of the retraction strip body.
Regarding intended use recitations in claim 31 (“configured for attachment to tissue to be dissected and removed from a patient”; “configured during use to apply a tensile force on the tissue to retract the tissue as the tissue is dissected, wherein the retraction strip body and dissected tissue attached to the retraction strip body are configured to be removed endoscopically from the patient”), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Clauson fails to disclose the first and second tissue engagement members each comprising a clip for securing respective end portions to the tissue.  However, Clauson discloses that its engagement members assist in anchoring the device to tissue to keep the device in place (see col. 6, lines 47-53), and Hess discloses a tissue retraction device (40) that uses tissue engagement members (460) in the form of clips (see paragraph [0025]) to assist in anchoring the device to tissue (see paragraph [0013]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tissue engagement members of Clauson to substitute clips for barbs as suggested by Hess as Clauson suggests the tissue engagement members assist in anchoring the device to tissue (see col. 6, lines 47-53) and Hess suggests using clips as tissue engagement members that can assist in anchoring a device to tissue (see paragraph [0013]).  Such a modification merely involves a simple substitution of one known tissue engagement member for another known tissue engagement member with the predictable result of assisting in anchoring the device to tissue.  
Regarding claim 39, Clauson discloses a tissue retraction device, comprising: a flexible stainless steel (see col. 4, lines 41-46 and col. 6, lines 19-53) retraction strip body (2) configured for attachment to submucosal tissue (see col. 4, lines 29-32; body 2 has barbs 10 for attaching the body 2 to tissue), the retraction strip body including: first and second end portions (see marked-up Fig. 3 above) laterally spaced apart; a wire (see marked-up Fig 3 above) extending between the first and second end portions (see marked-up Fig. 3 above), wherein the retraction strip body is configured to be moved to and retained in: a first condition, wherein the retraction strip body defines a first radius of curvature between the first and second end portions and is configured to engage the submucosal tissue (see col. 2, lines 2-3 and col. 6, lines 16-53; strip body 2 can be positioned in an expanded, arc-shaped state; strip body 2 can be positioned in an expanded, arc-shaped state; the strip body engage tissue via tissue engagement members 10 while in the expanded state); and a second condition, wherein the retraction strip body defines a second radius of curvature between the first and second end portions less than the first radius of curvature (see col. 2, lines 2-3 and col. 6, lines 16-53; strip body 2 can assume a low-profile, non-expanded, arc-shaped state with a smaller radius of curvature than in the expanded state), wherein the first and second end portions are configured during use to move toward each other as the retraction strip body moves from the first condition to the second condition to apply a tensile force on the submucosal tissue to retract the submucosal tissue as the submucosal is dissected (the strip body may apply a tensile retracting force on a tissue via engagement of tissue in the expanded state and deforming the strip body to the non-expanded state such that the end portions are moved toward each other and the tissue engagement members pull on the engaged tissue), wherein the retraction strip body and dissected submucosal tissue attached to the retraction strip body are configured to be removed endoscopically from the patient (body 2 is flexible and can assume a low-profile, non-expanded shape for placement in an endoscope, see col. 2, lines 14-16); a first tissue engagement member (10) attached to the first end portion of the retraction strip body; and a second tissue engagement member (10) attached to the second end portion of the retraction strip body.
Regarding intended use recitations in claim 39 (“configured for attachment to submucosal tissue”; “configured during use…to apply a tensile force on the submucosal tissue to retract the submucosal tissue as the submucosal is dissected, wherein the retraction strip body and dissected submucosal tissue attached to the retraction strip body are configured to be removed endoscopically from the patient”), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Clauson fails to disclose the first and second tissue engagement members each comprising a clip for securing respective end portions to the tissue.  However, Clauson discloses that its engagement members assist in anchoring the device to tissue to keep the device in place (see col. 6, lines 47-53), and Hess discloses a tissue retraction device (40) that uses tissue engagement members (460) in the form of clips (see paragraph [0025]) to assist in anchoring the device to tissue (see paragraph [0013]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tissue engagement members of Clauson to substitute clips for barbs as suggested by Hess as Clauson suggests the tissue engagement members assist in anchoring the device to tissue (see col. 6, lines 47-53) and Hess suggests using clips as tissue engagement members that can assist in anchoring a device to tissue (see paragraph [0013]).  Such a modification merely involves a simple substitution of one known tissue engagement member for another known tissue engagement member with the predictable result of assisting in anchoring the device to tissue.  
Regarding claim 25, Clauson discloses wherein the retraction strip body (2) is formed of an elastic material (see col. 4, lines 42-47 and col. 6, lines 19-53) and is configured to deform to at least one of the first or second conditions in response to elastic deformation of the retraction strip body (see col. 4, lines 42-47 and col. 6, lines 19-53).
Regarding claims 26 and 37, Clauson discloses wherein the retraction strip body (2) is formed of at least one of an elastic material, a shape memory material, or a fabric material (see col. 4, lines 42-47).
Regarding claims 27, 36, and 40, Clauson discloses wherein the retraction strip body (2) is formed of a flexible stainless steel bi-stable spring band (see col. 4, lines 42-46 and col. 6, lines 19-53).
Regarding claim 28, Clauson discloses wherein the retraction strip body (2) is configured to deform to a sheath delivery condition for placement within a lumen of a sheath (see col. 2, lines 14-16; col. 2, lines 56-60; and col. 5, line 65 – col.  6, line 1; body is flexible so as to be configured to be deformed if necessary to be placed inside a lumen of a catheter in a low-profile state).
Regarding claim 33, Clauson discloses wherein the retraction strip body (2) is configured to be deformed to and retained in at least one of the first or second conditions (see col. 6, lines 19-53; deformation into a bistable state).
Regarding claims 41 and 42, Clauson discloses wherein the first radius of curvature is greater than the second radius of curvature (see col. 6, lines 16-53; radius of curvature of strip body in the expanded state is greater than the radius of curvature of the strip body 2 in the non-expanded, low-profile state).  
Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Clauson in view of Hess, and further in view of U.S. Patent Application Publication No. 2015/0073413 (Palmer).
Regarding claims 30 and 38, Clauson discloses wherein the retraction strip body is formed of a temperature responsive shape memory material (body 2 can be made from nickel titanium, a temperature responsive shape memory alloy, see col. 4, lines 42-46), but fails to explicitly suggest the retraction strip body being configured to be preset in the second condition; to deform to the first condition from the second condition when the retraction strip body is at a temperature below a transition temperature; and automatically return to the second condition when the retraction strip body is at a temperature above the transition temperature range. However, Palmer discloses a surgical implant body (90) made from a temperature responsive shape memory material (see paragraph [0075]) wherein the body is configured to a preset condition, configured to be deformed into another condition when the body is at a temperature below a transition temperature range, and configured to return to the second condition when the body is above the transition temperature range (see paragraph [0098]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the body of Clauson be made of a temperature responsive shape memory alloy deformable from and automatically returnable to a preset shape as suggested by Palmer in order to facilitate automatic transitioning from a delivery condition to a condition ready for tissue engagement.
Response to Arguments
Applicant’s arguments with respect to claims 21, 25-28, 30, 31, 33, and 36-42 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773